DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/123175 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
      Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner's statement of reasons for allowance:
With respect to claims 1, 2 and 3, the prior of record does not disclose or suggest  a second polarization separator that is disposed in a position shifted in the first direction from the first polarization separator, reflects in the second direction the first polarization component incident from the first polarization separator along the first direction, transmits a third polarization component of second light that belongs to a second wavelength band different from the first wavelength band in a third direction that is opposite the second direction, and reflects a fourth polarization component of the second light in a fourth direction that is opposite the first direction; a diffuser that is disposed in a position shifted in the second direction from the first polarization separator, diffuses the second polarization component incident from the first polarization separator along the second direction, and causes the diffused second polarization 
The closest prior art of record, Kurata (United States Patent Application Publication 2020/0285138 A1) discloses a source device configured to emit a light beam in a first direction, comprising: a first exit position from which a first colored light beam is emitted (see 12 in fig.2); a second exit position which is located at a second direction side of the first exit position (See 1 in fig.2), and from which a second colored light beam longer in wavelength than the first colored light beam is emitted (compare 

Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kurata to meet
the limitations of claim 1 with relying on the applicant's specification and thus constitute improper hindsight.

Claims 2-19 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882